Citation Nr: 0330783	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for myofascial pain syndrome.   

2.  Entitlement to service connection for fibromyalgia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

REMAND

The veteran had active duty for training from February 1982 
to May 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

In this case, the veteran argued that the claimed 
fibromyalgia is the same as the service-connected myofascial 
pain syndrome.  As a lay witness, the veteran does not have 
the education or experience to link one medical condition to 
another.  A competent opinion from a trained medical 
professional is required.  See 38 C.F.R. § 3.159(a) (2003); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Under the 
new section 5103A of the law, VA's duty to assist a claimant 
includes, inter alia, "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. § 5103A(d) (2002).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  An examination and opinion were obtained 
in May 2003.  That opinion was to the effect that the 
veteran's fibromyalgia was separate from the service-
connected myofascial pain syndrome.  The reasoning was that 
the lumbosacral symptoms preceded the fibromyalgia by 
perhaps more than a decade.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

VCAA requires VA to notify the appellant of the information 
and evidence necessary to substantiate the claim and 
indicate which portion of any such information or evidence 
is to be provided by VA and which is to be provided by the 
claimant.  38 U.S.C.A. § 5103 (West 2002)  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, to 
prevail, the veteran would have to submit evidence which 
would put the positive and negative evidence in approximate 
balance.  38 C.F.R. § 3.102 (2003).  Specifically, that 
would require an opinion from a physician or other qualified 
medical professional which connects the fibromyalgia to 
disease or injury, incurred in or aggravated by, service or 
to a service-connected disability.  See Reiber v. Brown, 
7 Vet. App. 513 (1995); Grivois v. Brown, 6 Vet. App. 136 
(1994).  Moreover, since the evidence against the claim is 
supported by a reasonable explanation, to put the evidence 
in approximate balance would require that the medical 
opinion be supported by a reasonable explanation.  Since VA 
has already obtained such medical opinion evidence, the 
claimant must submit a medical opinion, supported by a 
reasonable explanation, in order to substantiate her claim.  
The Board has reviewed the record and we cannot find any 
correspondence which has notified the veteran that she must 
submit this evidence.  Consequently, VCAA requires a remand 
to inform her.  

There are letters of record, dated in November 2001, January 
2002 and January 2003, which attempted to comply with VCAA 
requirements; and which gave the veteran 30 days to submit 
evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the 
RO must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

In March 1998, the RO notified the veteran that it had 
denied service connection for depression as secondary to 
service-connected right foot and back disabilities.  In a 
letter dated in June 1998 and a statement dated in July 
1998, the veteran disagreed with the denial of service 
connection for a psychiatric disorder.  A statement of the 
case (SOC) on this issue is not of record.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
SOC, the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should notify the veteran that 
to substantiate her claim she must submit 
an opinion from a physician or other 
qualified medical professional which 
connects the fibromyalgia to disease or 
injury in service or to a service-
connected disability and the opinion must 
be supported by a reasonable explanation.  

3.  The RO should review the claim for 
service connection for depression, obtain 
a nexus opinion, do any other development 
required by VCAA, provide the veteran all 
notices required by VCAA, and, if the 
claim cannot be allowed, issue a SOC.   

4.  Thereafter, the RO should readjudicate 
the myofascial pain syndrome and 
fibromyalgia claims in light of the 
evidence added to the record since the 
last SOC or supplemental statement of the 
case (SSOC).  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response. 

Subsequently, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

